UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02679 DAVIS SERIES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2011 Date of reporting period: September 30, 2011 ITEM 1. SCHEDULE OF INVESTMENTS DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (94.90%) CONSUMER DISCRETIONARY – (11.36%) Consumer Durables & Apparel – (3.41%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Consumer Services – (3.31%) Yum! Brands, Inc. Media – (3.59%) Grupo Televisa S.A., ADR(Mexico) Walt Disney Co. Retailing – (1.05%) Expedia, Inc. Total Consumer Discretionary CONSUMER STAPLES – (12.19%) Food & Staples Retailing – (4.12%) CVS Caremark Corp. Food, Beverage & Tobacco – (8.07%) Coca-Cola Co. Heineken Holding NV(Netherlands) Kraft Foods Inc., Class A Nestle S.A.(Switzerland) 88,640 Total Consumer Staples ENERGY – (4.79%) Devon Energy Corp. 74,692 Occidental Petroleum Corp. 97,334 Tenaris S.A., ADR(Argentina) Transocean Ltd. Total Energy FINANCIALS – (15.18%) Banks – (3.14%) Commercial Banks – (3.14%) Banco Santander Brasil S.A., ADS(Brazil) U.S. Bancorp 52,120 Wells Fargo & Co. Diversified Financials – (8.65%) Capital Markets – (2.87%) Bank of New York Mellon Corp. Charles Schwab Corp. Diversified Financial Services – (5.78%) Oaktree Capital Group LLC, Class A, 144A(a) Visa Inc., Class A 10,800 1 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (3.39%) Property & Casualty Insurance – (2.40%) Berkshire Hathaway Inc., Class B* $ Markel Corp.* Reinsurance – (0.99%) Transatlantic Holdings, Inc. Total Financials HEALTH CARE – (12.58%) Health Care Equipment & Services – (5.14%) Baxter International Inc. Becton, Dickinson and Co. IDEXX Laboratories, Inc.* Pharmaceuticals, Biotechnology & Life Sciences – (7.44%) Agilent Technologies, Inc.* Johnson & Johnson Merck & Co., Inc. Techne Corp. 22,990 Total Health Care INDUSTRIALS – (10.14%) Capital Goods – (4.87%) ABB Ltd., ADR(Switzerland) Blount International, Inc.* Lockheed Martin Corp. 64,828 Schindler Holding AG - Participation Certificate(Switzerland) 78,000 Commercial & Professional Services – (2.91%) Nielsen Holdings NV* RPX Corp.* Transportation – (2.36%) Clark Holdings, Inc.*(b) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (20.82%) Semiconductors & Semiconductor Equipment – (3.20%) Intel Corp. Texas Instruments Inc. Software & Services – (14.11%) Activision Blizzard, Inc. Bankrate Inc.* Google Inc., Class A* International Business Machines Corp. 16,714 Microsoft Corp. 513,760 2 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) September 30, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (CONTINUED) Software & Services – (Continued) SAP AG, ADR(Germany) $ Youku.com Inc., ADR(China)* 225,120 Technology Hardware & Equipment – (3.51%) Harris Corp. 85,110 Hewlett-Packard Co. 658,364 Total Information Technology MATERIALS – (7.24%) Air Products and Chemicals, Inc. 82,110 Monsanto Co. Sherwin-Williams Co. 104,300 Sigma-Aldrich Corp. 228,200 Sino-Forest Corp.(Canada)* Total Materials TELECOMMUNICATION SERVICES – (0.60%) America Movil SAB de C.V., Series L, ADR(Mexico) 137,440 Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $456,557,828) STOCK WARRANTS – (0.79%) FINANCIALS – (0.79%) Banks – (0.79%) Commercial Banks – (0.79%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* 514,600 TOTAL STOCK WARRANTS – (Identified cost $4,031,327) SHORT-TERM INVESTMENTS – (4.31%) Banc of America Securities LLC Joint Repurchase Agreement, 0.08%, 10/03/11, dated 09/30/11, repurchase value of $11,987,080 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 4.50%, 06/20/41, total market value $12,226,740) $ 11,987,000 Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.05%, 10/03/11, dated 09/30/11, repurchase value of $9,716,040 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.25%-3.50%, 05/31/13-07/31/18, total market value $9,910,320) 9,716,000 TOTAL SHORT-TERM INVESTMENTS – (Identified cost $21,703,000) Total Investments – (100.00%) – (Identified cost $482,292,155) – (c) Other Assets Less Liabilities – (0.00%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. 3 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) September 30, 2011 (Unaudited) (a) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $28,196,550 or 5.60% of the Fund's net assets as of September 30, 2011. (b) Affiliated Company.Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the period ended September 30, 2011.The aggregate fair value of the securities of affiliated companies held by the Fund as of September 30, 2011, amounts to $431,100.Transactions during the period in which the issuers were affiliates are as follows: Security Shares December 31, 2010 Gross Additions Gross Reductions Shares September 30, 2011 Dividend Income Clark Holdings, Inc. – – $ – (c) Aggregate cost for federal income tax purposes is $490,066,963.At September 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 4 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND September 30, 2011 (Unaudited) Principal Value GOVERNMENT AGENCY NOTES – (0.70%) Fannie Mae, 4.00%, 01/28/13 $ $ Federal Home Loan Bank, 5.30%, 06/15/12 TOTAL GOVERNMENT AGENCY NOTES – (Identified cost $1,055,651) MORTGAGES – (96.88%) COLLATERALIZED MORTGAGE OBLIGATIONS – (59.58%) Fannie Mae, 4.50%, 01/25/14 Fannie Mae, 3.50%, 09/25/16 702 Fannie Mae, 5.00%, 02/25/17 46,449 Fannie Mae, 4.00%, 09/25/17 Fannie Mae, 4.00%, 01/25/19 Fannie Mae, 4.00%, 02/25/19 Fannie Mae, 4.00%, 04/25/19 Fannie Mae, 4.50%, 07/25/21 Fannie Mae, 4.00%, 07/25/23 Fannie Mae, 4.00%, 11/25/23 Fannie Mae, 0.4346%, 02/25/37(a) Fannie Mae, 0.4846%, 03/25/37(a) Fannie Mae, 0.7346%, 06/25/38(a) Freddie Mac, 4.00%, 09/15/16 Freddie Mac, 4.00%, 01/15/17 Freddie Mac, 3.50%, 01/15/18 Freddie Mac, 5.00%, 01/15/18 Freddie Mac, 4.50%, 05/15/18 Freddie Mac, 4.00%, 06/15/18 Freddie Mac, 4.50%, 07/15/18 Freddie Mac, 4.00%, 10/15/18 Freddie Mac, 5.00%, 05/15/19 Freddie Mac, 5.00%, 12/15/22 Freddie Mac, 4.50%, 09/15/23 Freddie Mac, 1.30%, 03/15/24(a) Freddie Mac, 3.50%, 07/15/24 Freddie Mac, 4.00%, 01/15/26 Freddie Mac, 4.00%, 01/15/28 Freddie Mac, 5.00%, 09/15/28 Freddie Mac, 4.50%, 06/15/29 Freddie Mac, 4.50%, 04/15/32 Freddie Mac, 6.00%, 01/15/33 Freddie Mac, 4.25%, 06/15/33 Freddie Mac, 5.00%, 01/15/34 Freddie Mac, 4.50%, 08/15/36 Freddie Mac, 0.629%, 11/15/37(a) Freddie Mac Reference REMIC, 5.125%, 06/15/18 Ginnie Mae, 4.50%, 10/20/20 Ginnie Mae, 4.00%, 11/20/30 Ginnie Mae, 5.00%, 02/16/32 Ginnie Mae, 5.00%, 08/20/32 Ginnie Mae, 4.00%, 05/20/33 5 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) September 30, 2011 (Unaudited) Principal Value MORTGAGES – (CONTINUED) COLLATERALIZED MORTGAGE OBLIGATIONS – (CONTINUED) Ginnie Mae, 3.536%, 09/16/35 $ $ Ginnie Mae, 3.421%, 11/16/35 Ginnie Mae, 6.1496%, 04/20/37(a) Total Collateralized Mortgage Obligations FANNIE MAE POOLS – (34.39%) 4.563%, 01/01/15, Pool No. 725788 5.055%, 11/01/15, Pool No. 387686 6.00%, 09/01/17, Pool No. 665776 5.00%, 03/01/18, Pool No. 357369 616,487 4.50%, 08/01/18, Pool No. 254833 4.00%, 01/01/19, Pool No. 976841 887,777 3.50%, 09/01/20, Pool No. MA0521 3.00%, 12/01/20, Pool No. MA0605 4.00%, 07/01/25, Pool No. AD7151 6.50%, 07/01/32, Pool No. 635069 126,088 1.889%, 10/01/32, Pool No. 648917 (b) 4.835%, 05/01/35, Pool No. 826242 (b) 648,632 3.309%, 08/01/35, Pool No. AE0866 (b) 2.536%, 09/01/35, Pool No. AL0510 (b) 2.95%, 11/01/35, Pool No. AL0130 (b) 4.921%, 01/01/36, Pool No. 848973 (b) 759,014 5.615%, 04/01/36, Pool No. 851605 (b) 750,625 2.496%, 05/01/36, Pool No. AL0356 (b) 2.555%, 11/01/36, Pool No. AE0870 (b) 6.50%, 09/01/37, Pool No. AA0924 2.649%, 03/01/39, Pool No. AE0362 (b) 2.769%, 01/01/40, Pool No. AD0881 (b) Total Fannie Mae Pools FREDDIE MAC POOLS – (2.91%) 5.00%, 03/01/12, Pool No. M80963 3.50%, 04/01/12, Pool No. M80974 5.00%, 05/01/12, Pool No. M80971 4.00%, 12/01/12, Pool No. M81008 5.50%, 12/01/18, Pool No. G11684 5.50%, 06/01/22, Pool No. G12688 2.615%, 12/01/34, Pool No. 1H1238 (b) 2.656%, 04/01/36, Pool No. 848422 (b) Total Freddie Mac Pools TOTAL MORTGAGES – (Identified cost $148,658,624) OTHER AGENCIES – (0.20%) Housing Urban Development, 6.00%, 08/01/20 TOTAL OTHER AGENCIES – (Identified cost $309,841) 6 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) September 30, 2011 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (2.30%) Banc of America Securities LLC Joint Repurchase Agreement, 0.08%, 10/03/11, dated 09/30/11, repurchase value of $1,966,013 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 4.50%, 06/20/41, total market value $2,005,320) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.05%, 10/03/11, dated 09/30/11, repurchase value of $1,593,007 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.25%-3.50%, 05/31/13-07/31/18, total market value $1,624,860) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $3,559,000) Total Investments – (100.08%) – (Identified cost $153,583,116) – (c) Liabilities Less Other Assets – (0.08%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of September 30, 2011, may change daily or less frequently and are based on indices of market interest rates.For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) The interest rates on adjustable rate securities, shown as of September 30, 2011, may change daily or less frequently and are based on indices of market interest rates. (c) Aggregate cost for federal income tax purposes is $153,583,116.At September 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND September 30, 2011 (Unaudited) Principal Value FANNIE MAE – (6.02%) 6.125%, 03/15/12 $ $ 1.00%, 04/04/12 0.2246%, 07/26/12(a) TOTAL FANNIE MAE – (Identified cost $13,705,500) FEDERAL FARM CREDIT BANK – (8.34%) 0.12%, 12/07/11(a) 4.625%, 12/08/11 2.00%, 01/17/12 500,000 0.1218%, 02/22/12(a) 0.10%, 04/20/12(a) 0.12%, 07/27/12(a) TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $19,000,516) FEDERAL HOME LOAN BANK – (21.27%) 4.875%, 11/18/11 0.275%, 11/28/11(a) 0.32%, 12/06/11 245,000 4.75%, 12/09/11 750,000 0.18%, 12/21/11 0.75%, 12/21/11 200,000 1.00%, 12/28/11 250,000 2.10%, 01/26/12 500,000 0.21%, 02/28/12(a) 0.205%, 03/23/12(a) 0.11%, 06/22/12(a) 0.115%, 07/02/12(a) 0.11%, 07/18/12(a) TOTAL FEDERAL HOME LOAN BANK – (Identified cost $48,446,748) FREDDIE MAC – (10.49%) 0.2346%, 10/26/11(a) 0.22%, 11/07/11(a) 1.54%, 12/15/11 0.185%, 02/10/12(a) 0.205%, 05/11/12(a) TOTAL FREDDIE MAC – (Identified cost $23,907,264) OTHER AGENCIES – (5.61%) AID - Israel, 0.3489%, 05/15/12(Israel) (b) FICO Strip, 0.3247%, 03/26/12(b) Tennessee Valley Authority, 6.79%, 05/23/12 Tennessee Valley Authority Strip, 0.1425%, 12/15/11(b) Tennessee Valley Authority Strip, 0.1536%, 12/15/11(b) TOTAL OTHER AGENCIES – (Identified cost $12,770,752) 8 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND - (CONTINUED) September 30, 2011 (Unaudited) Principal Value PRIVATE EXPORT FUNDING – (2.64%) 4.90%, 12/15/11 $ $ TOTAL PRIVATE EXPORT FUNDING – (Identified cost $6,006,743) REPURCHASE AGREEMENTS – (45.67%) Banc of America Securities LLC Joint Repurchase Agreement, 0.08%, 10/03/11, dated 09/30/11, repurchase value of $57,456,383 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 4.50%, 06/20/41, total market value $58,605,120) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.05%, 10/03/11, dated 09/30/11, repurchase value of $46,574,194 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.25%-3.50%, 05/31/13-07/31/18, total market value $47,505,480) TOTAL REPURCHASE AGREEMENTS – (Identified cost $104,030,000) Total Investments – (100.04%) – (Identified cost $227,867,523) – (c) Liabilities Less Other Assets – (0.04%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of September 30, 2011, may change daily or less frequently and are based on indices of market interest rates.For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) Zero coupon bonds reflect the effective yield on the date of purchase. (c) Aggregate cost for federal income tax purposes is $227,867,523. Please refer to "Notes to Schedule of Investments" on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 9 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (100.11%) CONSUMER DISCRETIONARY – (1.62%) Retailing – (1.62%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (2.30%) Food & Staples Retailing – (2.30%) CVS Caremark Corp. Total Consumer Staples ENERGY – (3.01%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (88.13%) Banks – (16.19%) Commercial Banks – (16.19%) Banco Santander Brasil S.A., ADS(Brazil) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) 1,437 State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (42.03%) Capital Markets – (18.36%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. 1,193,374 Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) T. Rowe Price Group Inc. 41,530 Consumer Finance – (9.72%) American Express Co.(b) First Marblehead Corp.* 1,305,032 Diversified Financial Services – (13.95%) Bank of America Corp. Cielo S.A.(Brazil) Oaktree Capital Group LLC, Class A, 144A(c) RHJ International(Belgium)* 47,264 RHJ International, 144A(Belgium)*(a)(c) Visa Inc., Class A Insurance – (29.91%) Multi-line Insurance – (6.32%) Loews Corp.(b) 10 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Property & Casualty Insurance – (9.67%) ACE Ltd. $ Markel Corp.* Progressive Corp. Reinsurance – (13.92%) Everest Re Group, Ltd. 197,972 Transatlantic Holdings, Inc. 996,096 Total Financials INDUSTRIALS – (4.73%) Commercial & Professional Services – (4.73%) Iron Mountain Inc. Total Industrials MATERIALS – (0.32%) Sino-Forest Corp.(Canada)* Total Materials TOTAL COMMON STOCK – (Identified cost $392,467,770) Total Investments – (100.11%) – (Identified cost $392,467,770) – (d) Liabilities Less Other Assets – (0.11%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share GDR: Global Depositary Receipt * Non-Income producing security. (a) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $6,512,669 or 1.42% of the Fund’s net assets as of September 30, 2011. (b) A portion of these securities is pledged to cover unfunded capital commitments at September 30, 2011.Unfunded capital commitments represent agreements which obligate a fund to meet capital calls in the future.Payment would be made when a capital call is requested.Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing and the amount of such capital calls cannot readily be determined.Unfunded capital commitments are recorded when capital calls are requested.As of September 30, 2011, unfunded capital commitments amounted to $8,627,504. (c) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $45,799,046 or 9.95% of the Fund's net assets as of September 30, 2011. 11 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) September 30, 2011 (Unaudited) (d) Aggregate cost for federal income tax purposes is $397,056,671.At September 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to "Notes to Schedule of Investments" on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 12 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (51.08%) CONSUMER DISCRETIONARY – (9.10%) Media – (2.59%) News Corp., Class A $ Retailing – (6.51%) Amazon.com, Inc.* 22,713 Kohl's Corp. Total Consumer Discretionary CONSUMER STAPLES – (3.97%) Food & Staples Retailing – (2.67%) Whole Foods Market, Inc. Food, Beverage & Tobacco – (1.30%) Tyson Foods, Inc., Class A Total Consumer Staples ENERGY – (7.60%) Devon Energy Corp. Nabors Industries Ltd.* Transocean Ltd. Total Energy FINANCIALS – (5.51%) Diversified Financials – (4.54%) Consumer Finance – (2.83%) ADFITECH, Inc.* American Express Co. Diversified Financial Services – (1.71%) Bank of America Corp. Citigroup Inc. Real Estate – (0.97%) Forest City Enterprises, Inc., Class A* Total Financials HEALTH CARE – (5.06%) Health Care Equipment & Services – (2.51%) Universal Health Services, Inc., Class B Pharmaceuticals, Biotechnology & Life Sciences – (2.55%) Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (10.97%) Capital Goods – (6.66%) General Electric Co. Masco Corp. Quanta Services, Inc.* Commercial & Professional Services – (4.31%) School Specialty, Inc.* Waste Connections, Inc. Total Industrials 13 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) September 30, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (3.72%) Semiconductors & Semiconductor Equipment – (3.72%) Fairchild Semiconductor International, Inc.* $ Intel Corp. International Rectifier Corp.* Total Information Technology MATERIALS – (3.70%) Allegheny Technologies, Inc. 47,000 Freeport-McMoRan Copper & Gold Inc. 158,482 Sealed Air Corp. 323,000 United States Steel Corp. 80,500 Total Materials UTILITIES – (1.45%) AES Corp.* 551,700 Total Utilities TOTAL COMMON STOCK – (Identified cost $225,352,812) PREFERRED STOCK – (11.88%) FINANCIALS – (5.78%) Diversified Financials – (3.49%) Diversified Financial Services – (3.49%) Citigroup Capital XII, 8.50%, TRUPS 113,800 Citigroup Inc., 7.50%, Conv. Pfd., T-DECS 127,200 Real Estate – (2.29%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. 374,010 Total Financials INDUSTRIALS – (2.50%) Capital Goods – (1.10%) United Rentals Trust I, 6.50%, Conv. Pfd. 104,241 Transportation – (1.40%) Continental Airlines Finance Trust II, 6.00%, Cum. Conv. Pfd. 153,200 Total Industrials UTILITIES – (3.60%) AES Trust III, 6.75%, Conv. Pfd. 272,610 Total Utilities TOTAL PREFERRED STOCK – (Identified cost $39,802,919) CONVERTIBLE BONDS – (32.28%) CONSUMER DISCRETIONARY – (4.17%) Retailing – (4.17%) Best Buy Co., Inc., Conv. Sub., 2.25%,01/15/22 $ Total Consumer Discretionary CONSUMER STAPLES – (5.12%) Food, Beverage & Tobacco – (5.12%) Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 Total Consumer Staples 14 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) September 30, 2011 (Unaudited) Principal Value CONVERTIBLE BONDS – (CONTINUED) ENERGY – (1.45%) Transocean Inc., Conv. Sr. Notes, 1.50%, 12/15/37 $ $ Total Energy FINANCIALS – (7.27%) Real Estate – (7.27%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) Forest City Enterprises, Inc., 144A Conv. Sr. Notes, 4.25%, 08/15/18(a) Forest City Enterprises, Inc., Conv. Sr. Notes, 3.625%, 10/15/14 Total Financials INDUSTRIALS – (4.09%) Capital Goods – (1.40%) United Rentals, Inc., Conv. Sr. Notes, 4.00%, 11/15/15 Commercial & Professional Services – (2.69%) School Specialty, Inc., Conv. Sub. Deb., 3.75%, 11/30/26 Total Industrials INFORMATION TECHNOLOGY – (4.01%) Semiconductors & Semiconductor Equipment – (4.01%) Intel Corp., Conv. Jr. Sub. Deb., 3.25%, 08/01/39 Total Information Technology MATERIALS – (6.17%) Allegheny Technologies, Inc., Conv. Sr. Notes, 4.25%, 06/01/14 United States Steel Corp., Conv. Sr. Notes, 4.00%, 05/15/14 Total Materials TOTAL CONVERTIBLE BONDS – (Identified cost $121,099,373) CORPORATE BONDS – (4.13%) CONSUMER DISCRETIONARY – (0.77%) Retailing – (0.77%) Kohl's Corp., Sr. Notes, 6.25%, 12/15/17 Total Consumer Discretionary FINANCIALS – (0.62%) Diversified Financials – (0.20%) Consumer Finance – (0.20%) ADFITECH, Inc., Sr. Bond, 8.00%, 03/15/20 Real Estate – (0.42%) Thornburg Mortgage, Inc., Sr. Notes, 8.00%, 05/15/13(b) Total Financials HEALTH CARE – (0.24%) Pharmaceuticals, Biotechnology & Life Sciences – (0.24%) Valeant Pharmaceuticals International, Inc., 144A Sr. Notes, 6.75%, 08/15/21(a) Total Health Care INDUSTRIALS – (2.50%) Capital Goods – (2.50%) Masco Corp., Sr. Notes, 6.125%, 10/03/16 Total Industrials TOTAL CORPORATE BONDS – (Identified cost $23,806,986) 15 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) September 30, 2011 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (0.23%) Banc of America Securities LLC Joint Repurchase Agreement, 0.08%, 10/03/11, dated 09/30/11, repurchase value of $479,003 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 4.50%, 06/20/41, total market value $488,580) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.05%, 10/03/11, dated 09/30/11, repurchase value of $388,002 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.25%-3.50%, 05/31/13-07/31/18, total market value $395,760) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $867,000) Total Investments – (99.60%) – (Identified cost $410,929,090) – (c) Other Assets Less Liabilities – (0.40%) Net Assets – (100.00%) $ T-DECS: Tangible Dividend Enhanced Common Stock TRUPS: Trust Preferred Securities * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $16,445,967 or 4.43% of the Fund's net assets as of September 30, 2011. (b) This security is in default.The Fund may hold securities in default, and is not obligated to dispose of securities whose issuers or underlying obligors subsequently default.As of September 30, 2011, the value of defaulted securities amounted to $1,562,750 (cost: $9,921,191) or 0.42% of the Fund's net assets. (c) Aggregate cost for federal income tax purposes is $410,977,069.At September 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ Please refer to “Notes to Schedule of Investments” on page 20 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 16 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND September 30, 2011 (Unaudited) Shares Value COMMON STOCK – (80.98%) CONSUMER DISCRETIONARY – (0.99%) Consumer Durables & Apparel – (0.99%) Homebuilding – (0.99%) Toll Brothers, Inc.* $ Total Consumer Discretionary FINANCIALS – (76.68%) Real Estate – (76.68%) Real Estate Investment Trusts (REITs) – (72.33%) Diversified REITs – (2.04%) Vornado Realty Trust 57,814 Industrial REITs – (6.56%) DCT Industrial Trust Inc. 1,238,900 EastGroup Properties, Inc. Prologis, Inc. 83,000 Office REITs – (23.40%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. 48,400 Brandywine Realty Trust Coresite Realty Corp. Corporate Office Properties Trust 58,538 Digital Realty Trust, Inc. DuPont Fabros Technology Inc. SL Green Realty Corp. 51,500 Residential REITs – (15.50%) American Campus Communities, Inc. AvalonBay Communities, Inc. 36,400 Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. 39,300 Post Properties, Inc. Retail REITs – (11.47%) CBL & Associates Properties, Inc. DDR Corp. Macerich Co. Regency Centers Corp. 19,500 Simon Property Group, Inc. Specialized REITs – (13.36%) CubeSmart Entertainment Properties Trust Host Hotels & Resorts Inc. Plum Creek Timber Co., Inc. 79,500 Public Storage 65,400 Rayonier Inc. 87,000 17 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) September 30, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Investment Trusts (REITs) – (Continued) Specialized REITs – (Continued) Ventas, Inc. $ Real Estate Management & Development – (4.35%) Real Estate Operating Companies – (4.35%) Forest City Enterprises, Inc., Class A* Total Financials TELECOMMUNICATION SERVICES – (3.31%) American Tower Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $167,842,316) PREFERRED STOCK – (9.51%) FINANCIALS – (9.51%) Real Estate – (9.51%) Real Estate Investment Trusts (REITs) – (9.51%) Industrial REITs – (1.93%) Prologis, Inc., 6.75%, Series M Office REITs – (6.31%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. 468,943 Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. 79,500 Retail REITs – (1.27%) CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $10,254,696) CONVERTIBLE BONDS – (4.31%) FINANCIALS – (4.31%) Real Estate – (4.31%) Real Estate Investment Trusts (REITs) – (3.78%) Office REITs – (3.78%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ 4,815,000 SL Green Operating Partnership L.P., 144A Conv. Sr. Notes, 3.00%, 03/30/27(a) 1,230,000 Real Estate Management & Development – (0.53%) Real Estate Operating Companies – (0.53%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 1,040,000 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $7,068,509) 18 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) September 30, 2011 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (4.98%) Banc of America Securities LLC Joint Repurchase Agreement, 0.08%, 10/03/11, dated 09/30/11, repurchase value of $5,808,039 (collateralized by: U.S. Government agency mortgage in a pooled cash account, 4.50%, 06/20/41, total market value $5,924,160) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.05%, 10/03/11, dated 09/30/11, repurchase value of $4,708,020 (collateralized by: U.S. Government agency obligations in a pooled cash account, 2.25%-3.50%, 05/31/13-07/31/18, total market value $4,802,160) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $10,516,000) Total Investments – (99.78%) – (Identified cost $195,681,521) – (b) Other Assets Less Liabilities – (0.22%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $7,982,972 or 3.78% of the Fund's net assets as of September 30, 2011. (b) Aggregate cost for federal income tax purposes is $208,647,472.At September 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ Please refer to “Notes to Schedule of Investments” on page 20 for the Fund’s policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 19 DAVIS SERIES, INC. Notes to Schedule of Investments September 30, 2011 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P., the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.The value of short-term securities originally purchased with maturities greater than 60 days, are valued at market value.For Davis Government Money Market Fund, in compliance with Rule 2a-7 of the Investment Company Act of 1940, securities are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2– other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3– significant unobservable inputs (including Fund's own assumptions in determining the fair value of invesments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.Money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940.Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of September 30, 2011 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Davis Davis Government Davis Appreciation Davis Opportunity Government Money Market Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ – $ – $ $ $ Consumer staples – – – Energy – – – Financials – – Health care – Industrials – – – Information technology – Materials – Telecommunication services – Utilities – Total Level 1 – – 20 DAVIS SERIES, INC. Notes to Schedule of Investments – (Continued) September 30, 2011 (Unaudited) Security Valuation – (Continued) Value Measurements – (Continued) Investments in Securities at Value Davis Davis Davis Davis Government Davis Appreciation Davis Opportunity Government Money Market Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Fund Valuation inputs – (Continued) Level 2 – Other Significant Observable Inputs: Debt securities issued by U.S. Treasuries and U.S. Government corporations and agencies: Long-term $ – $ $ – $ – $ – $ – Short-term – Convertible debt securities – Corporate debt securities – Equity securities*: Consumer discretionary – Consumer staples – Financials – – Industrials – Short-term securities – Total Level 2 Level 3 – Significant Unobservable Inputs: Corporate debt securities – Equity securities: Financials – Materials – Total Level 3 – – – Total Investments $ *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended September 30, 2011: Davis Opportunity Fund Davis Financial Fund Davis Appreciation & Income Fund Investment Securities: Beginning balance $ – $ $ Change in unrealized depreciation Amortization – – Net purchases (sales) – – Transfers into Level 3 Ending balance $ $ $ Change in unrealized depreciation during the period on Level 3 securities still held at September 30, 2011 $ $ $ Transfers into Level 3 represent the beginning value of any security or instrument where a change in the pricing level occurred from the beginning to the end of the period.The cost of purchases and the proceeds from sales may include securities received or delivered through corporate actions or exchanges. 21 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS SERIES, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:November 29, 2011 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:November 29, 2011
